ORDER

PER CURIAM
Beck Motors, Inc., (Employer) appeals the Final Award of the Labor and Industrial Relations Commission (Commission) modifying the decision of the administrative law judge (ALJ) and adopting the findings, conclusions, decision and award of the ALJ to the extent that they were not inconsistent with the findings, conclusion, decision, and modifications set forth in the Commission’s award finding Richard Hertzing (Claimant) was entitled to worker’s compensation benefits for permanent total disability and temporary partial disability and finding that Claimant’s compensation is not.subject to any reduction under Section 287.120.6(1) 1 We affirm.
We have reviewed the briefs of the parties, the legal-file, and the record on appeal and find the claims of error to be without merit. No error of law appears. The. decision and order of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law applicable to this .case would- serve no jurisprudential or precedential purpose. We have, however, provided a-memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory citations are to RSMo 2005, as amended, unless otherwise indicated.